Citation Nr: 1455071	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  12-20 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for left knee patellofemoral pain syndrome.

2.  Entitlement to an initial disability rating in excess of 20 percent for left knee recurrent patellar subluxation.

3.  Entitlement to an initial disability rating in excess of 10 percent for bilateral pes planus, with plantar fasciitis.


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 2002 to July 2011.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The record before the Board consists of an electronic claims file known as Virtual VA.

The issue of entitlement to an initial disability rating in excess of 10 percent for bilateral pes planus, with plantar fasciitis is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's left knee patellofemoral pain syndrome has been manifested by painful motion.

2.  Throughout the rating period on appeal, the Veteran's left knee recurrent patellar subluxation has been manifested by no worse than a moderate degree of patellar subluxation/dislocation.
	

CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in excess of 10 percent for left knee patellofemoral pain syndrome have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes  5258-5261 (2014).


2.  The criteria for an initial disability evaluation in excess of 20 percent for left knee recurrent patellar subluxation have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Code 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran filed a pre-discharge claim for benefits in April 2011 and was provided all required notice for his left knee claim at the time he filed his claim. 

The record also reflects that all pertinent available service treatment records (STRs) have been obtained.  Additionally, the Veteran was afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but declined to do so.  The Veteran has been afforded appropriate VA examinations to address the severity of his service-connected disabilities, most recently in August 2012.

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's claims.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2014).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2014).  Section 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to either disability.  



Left Knee Patellofemoral Pain Syndrome

The Veteran's left knee patellofemoral pain syndrome is currently rated as 10 percent disabling under Diagnostic Code 5261.  

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a , Plate II. 

Flexion of the leg limited to 60 degrees warrants a noncompensable rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a , Diagnostic Code 5260. 

Extension limited to 5 degrees warrants a noncompensable rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a , Diagnostic Code 5261. 

Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a , Diagnostic Code 5258. 

Removal of semilunar cartilage warrants a 10 percent evaluation if it is symptomatic.  38 C.F.R. § 4.71a , Diagnostic Code 5259.

The Veteran contends that his left knee is more disabled than is reflected by the 10 percent disability rating presently assigned.  In his November 2011 notice of disagreement, the Veteran asserted that he had experienced more than one episode of patella dislocation at the time he underwent his VA examination.  The Veteran also indicated in his notice of disagreement that he experiences constant pain, weakness, and recurrent subluxation/instability.  He indicated these symptoms have caused trouble with running and walking great distances.  

The Veteran has not provided current clinical records, and during his most recent examination the Veteran did not indicate he has seen a health care provider for his left knee disability.

Upon initial VA examination in June 2011, the Veteran reported a history of cracking and popping of the knee since 2004.  He stated that he experienced daily pain underneath the knee cap, as well as a giving way sensation.  

The June 2011 examination disclosed crepitus of the left knee, with some weakness and guarding also noted.  The examiner found no evidence of instability, but did note some grinding and subpatellar tenderness.  Range of motion was from zero degrees of extension to 140 degrees of flexion.  The examiner performed repeated movement testing, and found pain; however, the examiner determined there was no additional range of motion loss following repetitive movement.   

The Veteran underwent another VA examination in August 2012.  At this examination, the Veteran again endorsed a "deep pain" sensation, but indicated he had not experienced any recent episodes of patellar dislocation.  The examination disclosed that active range of motion of the left knee was to 140 degrees flexion, with zero degrees extension.  Pain in the left knee was objectively present on flexion, and began at 120 degrees.  

The August 2012 examiner did not find additional range of motion loss with repetitive use testing.  The examiner also found full strength in both flexion and extension of the knee.  Further, the examiner found no instability, but did find moderate subluxation/dislocation in the left knee.  The examiner also found no objective evidence of locking or effusion of the knee.  The examiner stated the functional impairments associated with the Veteran's left knee disability consisted of pain on movement, as well as difficulty with walking long distances and prolonged standing.  In addition, the examiner stated the Veteran has difficulty with high impact activities, bending, and stair climbing.  

Based on the evidence presented, the Board finds the Veteran's left knee patellofemoral pain syndrome is manifested by painful range of motion, but even with consideration of all of the pertinent disability factors, no examination has disclosed that flexion of the knee is limited to less than 45 degrees.  Moreover, there is no medical or lay evidence of any limitation of extension.  As noted above, the Veteran was found to have a full range of extension on the VA examinations.  Therefore, the Veteran's left knee patellofemoral pain syndrome warrants no more than a 10 percent rating for painful motion.  The Board has also considered the Veteran's complaints of pain and finds that they are consistent with the symptoms found on examination.  However, he has been compensated for this painful motion in the 10 percent rating presently assigned for the knee.  

The objective medical evidence consistently shows the Veteran's left knee disability is not manifested by lateral instability; however, there is evidence of a moderate recurrent subluxation.  The Board notes that a separate compensable rating is presently assigned for this disability under Diagnostic Code 5257, and the propriety of the presently assigned 20 percent disability evaluation will be further discussed below.  Additionally, the evidence does not indicate the Veteran has experienced removal or dislocation of cartilage.  Therefore, a compensable rating under Diagnostic Codes 5258 or 5259 is not warranted.  Finally, the medical evidence has not demonstrated ankylosis (Diagnostic Code 5256), impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263).  Therefore, these diagnostic codes are inapplicable in this case.  

The Board has considered whether there is any other schedular basis for granting a higher or separate evaluation for the Veteran's left knee disability, other than the separate 20 percent evaluation presently assigned for recurrent subluxation, but has found none.  In reaching this decision, the Board has considered the Veteran's statements.  However, his statements do not show that he has sufficient impairment to warrant a higher or additional separate rating for his left knee disability.  In this regard, the Board has determined that to the extent the Veteran's statements conflict with the medical evidence, the objective medical evidence prepared by skilled examiners is more probative.

The Board has also considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

Left Knee Recurrent Patellar Subluxation

As noted above, the Veteran has also been awarded a second disability rating for his left knee, based on his manifestations of recurrent patellar subluxation.  This impairment is presently evaluated as 20 percent disabling, under Diagnostic Code 5257.  The Veteran has indicated his belief that this disability warrants a higher rating. 

Knee impairment with recurrent subluxation or lateral instability warrants a 20 percent evaluation if it is moderate or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a , Diagnostic Code 5257. 

VA's General Counsel has held that a claimant who has painful motion and instability/subluxation of a knee may be rated separately, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  Moreover, the General Counsel has also held that separate ratings may be assigned for disability of the same joint under Diagnostic Codes 5260 (for limitation of flexion) and 5261 (for limitation of extension).  VAOGCPREC 9-2004 (September, 2004). 

As the Board has previously discussed both the June 2011 and August 2012 VA examination reports at length, the Board will not replow a field that has been so extensively cultivated.  In sum, the objective medical evidence consistently shows the Veteran's left knee disability is not manifested by lateral instability; however, both the June 2011 and August 2012 VA examiners noted objective evidence of moderate recurrent subluxation.  Therefore, a separate 20 percent rating is warranted, and has indeed been assigned, under Diagnostic Code 5257.  

As noted by the Veteran during his recent August 2012 VA examination, he has not experienced any episodes of dislocation of the patellar since he was on active duty, which was several years ago.  During active duty, the Veteran stated he experienced this problem twice, in 2004 and 2011 respectively.  Based on the very intermittent  nature of the disability, and the above noted clinical findings, the Board finds that the demonstrated disability does not more nearly approximate the severe level required for a higher rating at any time during the course of the appeal.  As such, a higher disability rating is not warranted for this manifestation.  

Other Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, as explained above, to the extent that the Veteran's statements are contradicted by the medical evidence, the Board has found the medical evidence prepared by skilled examiners to be more probative than the Veteran's self-serving assertions.

Consideration has been given to assigning a staged rating for the disabilities decided herein; however, with regard to the claimed disabilities, the evidence does not suggest that the severity has fluctuated during the period of this appeal, so staged ratings are not appropriate for these claims.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected disabilities, as discussed above, are contemplated by the schedular criteria.  The Veteran has not contended and the evidence does not suggest that the average industrial impairment from either disability individually or his service connected disabilities in combination would be in excess of that contemplated by the assigned ratings.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 


ORDER

Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral pain syndrome is denied.

Entitlement to an initial rating in excess of 20 percent for left knee recurrent patellar subluxation is denied.


REMAND

The Board is of the opinion that additional development is required before the remaining claim on appeal is decided.

In April 2011, the Veteran filed a claim for service connection for bilateral plantar fasciitis and bilateral fallen arches.  The RO initially granted service connection for bilateral plantar fasciitis in an October 2011 rating decision, and subsequently established service connected for bilateral pes planus in a July 2012 rating decision.  The July 2012 rating decision properly evaluated these conditions together, to avoid a violation of the pyramiding provisions cited in 38 C.F.R. 4.14, as the RO noted a substantial symptom overlap between these two conditions that affect the same anatomical section.  The Board observes that the RO requested separate flatfoot and feet examinations to assess the severity of these conditions in July 2012.  This was a proper request, as the flatfoot examination clearly indicates that a foot miscellaneous questionnaire must be completed "if the Veteran has additional foot conditions other than flatfoot."  However, the examiner did not complete the additional examination report.  The failure to complete this additional questionnaire has resulted in insufficient evidence necessary to fully evaluate the Veteran's disability.  More specifically, the examiner did not provide sufficient evidence to fully evaluate the Veteran's bilateral plantar fasciitis.  Based on the foregoing, the Board finds that another examination is necessary before this issue is adjudicated. 

Moreover, since a remand of this claim is required, development to obtain any outstanding records pertinent to the claim should be completed.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2. Then, the Veteran should be afforded an examination by a examiner with sufficient expertise to fully assess the Veteran's bilateral plantar fasciitis and bilateral pes planus.  All pertinent evidence of record should be made available to and reviewed by the examiner.  The RO or the AMC should ensure that the examiner provides all information required to rate plantar fasciitis and pes planus.

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran a supplemental statement of the case and afford him the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


